           Case 1:17-cr-00518-BCM Document 42 Filed 06/09/21 Page 1 of 2


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,                                                           6/9/21

                              Judgment Creditor,

                V.                                            17 CR 518-01 (BCM)

  CRISTINA MONTIJO,                                           PROPOSED

                              Judgment Debtor,                FINAL ORDER
                                                              OF GARNISHMENT
                              and

  SAN DIEGO UNIFIED SCHOOL DISTRICT,

                              Garnishee.


       WHEREAS, pursuant to the Mandatory Victim Restitution Act, 18 U.S.C. § 3613, and the

Federal Debt Collection Procedure Act, 28 U.S.C. § 3205, the United States of America ("the

Government") sought, obtained, and served a Writ of Garnishment on the SAN DIEGO UNIFIED

SCHOOL DISTRICT ("the Garnishee") for substantial nonexempt property belonging to or due

the Defendant-Judgment Debtor, CRISTINA MONTIJO (Dkts. 35-36);

       WHEREAS, the Garnishee answered that it has nonexempt disposable monthly earnings

for Montijo in its possession, custody, or control from which it began withholding 25% in the April

2021 pay period (Dkt. 3 7);

       WHEREAS, after the Government served Montijo with the garnishment process (Dkt. 36),

she claimed inapplicable exemptions and requested a transfer of the garnishment proceeding to the

Southern District of California for a hearing (Dkt. 33);

       WHEREAS, by Order dated May 19, 2021 (Dkt. 39), the Court denied Montijo's claimed

exemptions and request for a hearing pursuant to 28 U.S.C. §§ 3013; 3202(d); and 18 U.S .C. §

3613(a);

                                                                 Final Order of Garnishment - Page 1
        Case 1:17-cr-00518-BCM Document 42 Filed 06/09/21 Page 2 of 2


       IT IS HEREBY ORDERED that the Garnishee, SAN DIEGO UNIFIED SCHOOL

DISTRICT, shall pay to the Clerk of Court within 15 days from the date of this order the

nonexempt property it has in its possession, custody, or control belonging to or due the Defendant-

Judgment Debtor, CRISTINA MONTIJO, namely 25% of her disposable earnings, as defined in

15 U.S.C. § 1672, from the April 2021 pay period and continuing each pay period, until the

Government notifies the Garnishee that the judgment debt is paid in full or further order of this

Court. Payments should be made to "Clerk of Court" with "No. 17 CR 518" written on the face of

each payment delivered to the United States District Court, 500 Pearl Street, Room 120, New

York, New York 10007, Attn: Cashier.

Dated: New York, New York
            f:,t:3      ,
                     2021




                                                                 Final Order of Garnishment - Page 2
